Davy, J.
This action is brought to foreclose a tax lien. The principal question in dispute is whether the strip of land assessed is sufficiently described on the assessment-roll to identify and indicate that it is the defendant Farrar’s property. He contends that the land which was intended to be assessed to Selye, his grantor, was not described on the assessment-roll ; therefore, this action cannot be maintained.
It is conceded that the following is an exact copy of the assessment as it appears upon the assessment-roll each year:
“'Name of person assessed........De V. W. Selye.
“Lot No......1, 2, 3, 4, 5, 6, 1, 8, 9, 10.
“ What Tract or Subdivision. .Lake View Park Tract.
“ What part of lot.....S. Pts.
“Width front.......33.
“Width rear.........33.
“Depth........1331.
“ Name of street......blank.”
The Lake View Park tract contains about sixty acres and is bounded east by Lake avenue, on the west by Dewey avenue and on the south by a line parallel with and fifty feet north from the north line of Driving Park avenue. Pierpont avenue runs north and south through the tract.
The assessment-roll calls for a strip of land 33 feet front and rear off of a tier of ten lots of the aggregate width or 1,331 feet. It appears from the evidence that there are no ten lots in the- south part of the tract,with an aggregate width of more than 509 feet. In fact that are no ten lots in the tract that answer the description in the assessment-roll.
It is urged by the learned counsel for the plaintiff that a map of this tract was made in 1850 which shows a strip 33 feet wide extending along the south side of the tract with ten large lots numbered from one to ten flanking it on the north side and that the assessment was made with reference to- those lots upon' that map. It will be seen by that map that Farrar’s property is no part of the ten lots nor the south' part of any ten lots in Lake View Park tract
*396The map of 1850 was superseded by the map of 1884,.. which cuts up the ten lots into ninety-two lots besides a street. In making up the assessment-it must be presumed that the-assessors made it with reference to the map of 1884, because they have said nothing about any other map, and the-city charter, section 261, requires them to make it from the-last adopted map unless otherwise stated. The assessors-doubtless intended to assess Farrar’s land, but they have-in fact assessed land which he does not own; it belonged to-other parties and was illegally and improperly assessed to-him.
The levying of a tax upon land and the enforcement, of the levy are proceedings in rem against the land and-not in personum against the owner. In respect to the collection of taxes assessed against real property an accurate description and location of the land assessed is essential to-the validity of the assessment and without .certainty in. that respect no foundation is laid to foreclose a tax lien. Tallman v. White, 2 N. Y. 66; Zink v. McManus, 121 id. 265 ; Sharp v. Johnson, 4 Hill, 92.
The assessment is notice to the owner of the burden cask upon his lands and limits the title of the purchaser at the-tax sale to the land described upon the assessment-roll.
It has been repeatedly held that all proceedings for the-purpose of taxation must be substantially, if not strictly,, complied with. Whatever the Legislature has specifically directed in this respect the courts cannot disregard and’1 hold as immaterial. May v. Traphagen, 139 N. Y. 478; Merritt v. Village of Portchester, 71 id. 309; Stebbins v. Kay, 123 id. 31; Colman v. Shattuck, 62 id. 361; Matter of N. Y. C. & H. R. R. R. Co., 70 id. 191; People v. Hagadorn, 36 Hun, 610; Dever v. Hagerty, 43 App. Div. 354;. Oakley v. Healey, 38 Hun, 244; Underhill v. Keirns, 54 App. Div. 214. This statutory rule cannot be disregarded' without encouraging laxity in the discharge of official duty and endangering the rights of the taxpayer.
Cooley in his work on Taxation (vol. 1, 3d ed., p. 740),,. says: “ In listing the land it must be described with particu*397larity sufficient to afford the owner the means of identification, and not to mislead him. * * * The purposes in de¡scribing the land are: first, that the owner may have information of the claim made upon him or his property; second, that the public, in case the tax is not paid, may be notified what . land is to be offered for sale for the non-payment; and third, "that -the purchaser may be enabled to obtain a sufficient conveyance. * * * The evidence of identity is the record which contains the description * * * that where the assessment wholly fails to lead to identification, so that neither "the owner nor the officer can tell that his land is taxed, the -duty of payment cannot be performed and the assessment is "void.”
It was remarked by Judge O’Brien in Sanders v. Downs, 141 N. Y. 424, that: “ It is essential to the validity of every ¡assessment, for the purposes of taxation that the statute, under the authority of which it is made, is complied with In every substantial particular. The only warrant for the imposition of a tax or burden upon the citizen or his property without his consent, must be found in some positive law, and it cannot be enforced unless imposed in the manner pointed out by the statute.”
In Colman v. Shattuck, supra, Judge Miller said: “ The Intention of the statute was that the assessment should contain a true designation or description of the land, so that the purchasers at the sale might be able to find and locate the ■same, and that the owner might know that his land was advertised.” An accurate description, therefore, of the land assessed is essential to the validity of the assessment and without certainty in that respect no foundation is laid for bringing an action to enforce the collection of the tax.”
It is urged by the learned counsel for the plaintiff that the -defect in the description of the property was cured by section 1, chapter 522 of the Laws of 1903, which provides that: '“All taxes heretofore spread upon the assessment rolls of the various wards in the city of Bochester are hereby validated, and rendered legal and binding upon the persons taxed and property assessed, notwithstanding any irregularity, omis*398sion or error in any of the proceedings relating to the same, or in the making, levying and assessment of the same, and all proceedings for the collection of such taxes are hereby declared valid and effectual, notwithstanding any irregularity, omission or error in any of such proceedings, and notwithstanding the omission from any tax warrant of the seal1 of the city of Rochester.”
■While this act cures irregularities and omissions in all1 proceedings for the collection of taxes in the city of Rochester, it does not cure' defects in the proceedings where the’ assessment is void for want of jurisdiction.
If the assessors failed to comply with the requirements of the statute in describing the property, so that it could not be located and that no title to the property could pass to the purchaser at the tax sale, the Legislature could not validate and give life and effect to a void assessment. The Legislature has provided in the charter of the city of Rochester that in case of error in the description of lands the common? douncil may correct such irregularities and cause the amount of tax imposed to be reassessed on the property. But in. this case the common council did not correct the imperfect description in the assessment-roll of the land in question and order a reassessment, but treated it as having been sufficiently described. The act comes clearly within the rule.laid down by the Court of Appeals in Cromwell v. MacLean, 123 N. Y. 489, where Judge Beckham in discussing the question of a tax sale said: “ Holding, as we must, that no title or interest in fact passed to the purchaser at these tax sales, and that the original owner, therefore, still retained his title, the effect of the act in question, if valid, is by legislative flat to transfer the title of the property of Edward C. Wilson, as trustee, to the lessees under these invalid' leases for a hundred or a thousand years, as the case may be. Has the legislature of this state the right to take the property of A and transfer it to B under the guise of confirming sales made of such land in invifum, but by which no title, in fact or in law, passed from the owner to the purchaser? The statement of the question should be its best *399answer. Property thus taken is not taken by due process of law.”
It may be asked what difference does it make to say that the Legislature is acting only in a way of validating proceedings to collect a tax, which, in justice, the owner of the land ought to pay ? The answer is that the proceedings have been so fatally defective that no title has passed and the owner has title to his property the same as if no proceedings had been taken. Where is the authority in such case for the Legislature itself to transfer the title of his property to some one else?
It was held in Cromwell v. MacLean, supra, that: “ The legislature undoubtedly has large powers in the way of curing certain defects in proceedings to tax the citizen. * * * If the thing omitted and which constitutes the defect be of such a nature that the legislature might by prior statute have dispensed with, or if something had been done, or done in a particular way which the legislature might have made immaterial, the omission or irregular act may be cured by a subsequent statute.” But where the assessment is void for want of jurisdiction there is no power on the part of the Legislature to convey the title of a man’s property from him to another by the mere exercise of legislative enactment.
It is also urged that on account of nonpayment of the county taxes a foreclosure was had which resulted in a deed to the purchaser dated January 3, 1901, which cut off all other claims excepting that of the city of Rochester. By that judgment it appears that the land was described as being the south part of lots 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 in said tract; then in addition it gives the boundaries as being 33 feet on Lake avenue; running thence south 1,331 feet along the south tier of lot 35 of the 2,000-acre tract, being the south line of Lake Avenue Park tract on the west, 33 feet in length by the north and south street, now called Pierpont avenue, and width by a line drawn from Pierpont avenue to Lake avenue parallel with the above-mentioned south boundary line and 33 feet northerly therefrom. This description does not correspond with the description given in *400the assessment-roll and the county treasurer could not convey by foreclosure sale any different piece of property. The foreclosure could not cure the defect by substituting a new and different description of the land. The deed, therefore, •conveyed no title to the land in question.
A sale made when no title passes cannot be valid so as to transfer the title by foreclosure proceedings and the owner •of the land is not estopped from showing that the deed is invalid and conveys no title.
In case of a void judgment the owner of the land is not bound to appeal, but may resist it and assert its invalidity at all times. This is a fundamental right, in the absence of jurisdiction, for the reason that a judgment or other adjudication is a nullity. Chase v. Chase, 95 N. Y. 381.
It is urged that Selye, Farrar’s grantor, was not misled by the assessment, but he knew that the tax was upon his ■property. There is no proof in the case establishing that contention; but we will assume that Selye examined the tax-roll to ascertain whether the strip ■ of land in question, which he then owned, had been assessed. It is evident that he could not have found any assessment which described his property. He had a right, therefore, to repudiate the claim ■of the city on the ground that his land had not been taxed.
It was said by Judge O’Brien in Sanders v. Downs, supra, that: “Any construction of the statute which would in any ■degree encourage erroneous, lax or careless methods of making up the assessment-roll, would disturb the security with which the law guards private rights, and at the same time prove detrimental to public interests.”
I am, therefore, of the opinion that no part of Farrar’s land in question was described in the assessment-roll and the assessment, therefore, was void. It is also equally clear that the return of the nonpayment of taxes so levied conferred no authority upon the plaintiff to maintain this action.
The complaint, therefore, must be dismissed with costs to the defendant Farrar.
Complaint dismissed, with costs to defendant Farrar.